IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
DAYTON WADDY,

Petitioner,
Vv. Civil Action No. 3:17CV802

WARDEN, FCI PETERSBURG,

Respondent.

MEMORANDUM OPINION

Dayton Waddy, a federal inmate proceeding pro se, submitted a 28 U.S.C. § 2241 Petition.
(“§ 2241 Petition,” ECF No. 1.)! The Government filed a Motion to Dismiss. (ECF No. 9.) For
the reasons set forth below, the Government’s Motion to Dismiss will be GRANTED and the
§ 2241 Petition will be DISMISSED WITHOUT PREJUDICE for want of jurisdiction.

I. Procedural History

On March 10, 2015, in this Court, Waddy pled guilty to one count of possession with the
intent to distribute twenty-eight grams or more of cocaine base. See Plea Agreement, United States
v. Waddy, No. 3:15CR14 (E.D. Va. filed Mar. 10, 2015), ECF No. 19. The Presentence Report

(“PSR”) prepared before sentencing found Waddy to be a career offender under § 4B1.2 of the

 

' The statute provides, in pertinent part:

(c) The writ of habeas corpus shall not extend to a prisoner unless--
(1) He is in custody under or by color of the authority of the United States or is
committed for trial before some court thereof; or
(2) He is in custody for an act done or omitted in pursuance of an Act of
Congress, or an order, process, judgment or decree of a court or judge of the
United States; or
(3) He is in custody in violation of the Constitution or laws or treaties of the
United States ....

28 U.S.C.A. § 2241(c)(1)-(3).
United States Sentencing Guidelines because he had two prior controlled substance offenses. See
id. PSR ¥ 21, ECF No. 28. Although the applicable advisory guidelines range was 188 to 235
months of incarceration, see id. PSR § 77, on June 1, 2015, the Court sentenced Waddy to 144
months. See id. J. 2, ECF No. 35. Waddy did not appeal nor did he file a motion under 28 U.S.C.
§ 2255 to vacate, set aside, or correct his sentence with the Court.

In his § 2241 Petition, Waddy challenges his sentence based on the career offender

guidelines. (See ECF No. 1, at 4.)?> Waddy raises the following claim for relief:

Claim One: “In light of Mathis v. United States, 136 8. Ct. 2243, 2248 (2016),
Petitioner is not a career offender because his prior New York drug
conviction used as a predicate is not a ‘controlled substance
offense.’” (/d.)

More specifically, Waddy argues that his career offender sentence is improper because his prior
conviction of criminal possession of 12 ounces of cocaine, in violation of N.Y. Penal Law
§ 220.16(1), no longer qualifies as a valid predicate “controlled substance offense” under
§ 4B1.2(b). (ECF No. 1-1, at 10-14.) In essence, Waddy contends that N.Y. Penal Law § 220.16
is an “indivisible statute” defining one crime, and thus, requires the categorical approach
delineated in Mathis v. United States, 136 S. Ct. 2243, 2248 (2016). (/d. at 10-14.) As discussed
below, Waddy fails to demonstrate that he may use § 2241 to obtain relief.
Il. Motions under 28 U.S.C. § 2255 Compared to Petitions under 28 U.S.C. § 2241

A motion pursuant to 28 U.S.C. § 2255 “provides the primary means of collateral attack”

on the imposition of a federal conviction and sentence, and such motion must be filed with the

sentencing court. See Pack v. Yusuff, 218 F.3d 448, 451 (Sth Cir. 2000) (quoting Cox v. Warden,

Fed. Det. Ctr., 911 F.2d 1111, 1113 (5th Cir. 1990)). A federal inmate may not proceed under 28

 

2 The Court employs the pagination assigned by the CM/ECF docketing system for
citations to Waddy’s submissions.
U.S.C. § 2241 unless he or she demonstrates that the remedy afforded by 28 U.S.C. § 2255 “is
inadequate or ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e).> “For example,
attacks on the execution of a sentence are properly raised in a § 2241 petition.” Jn re Vial, 115
F.3d 1192, 1194 n.5 (4th Cir. 1997) (citing Bradshaw vy. Story, 86 F.3d 164, 166 (10th Cir. 1996);
Hanahan y. Luther, 693 F.2d 629, 632 n.1 (7th Cir. 1982)). Nevertheless, the United States Court
of Appeals for the Fourth Circuit has emphasized that “the remedy afforded by § 2255 is not
rendered inadequate or ineffective merely because an individual has been unable to obtain relief
under that provision or because an individual is procedurally barred from filing a § 2255 motion.”
Id. (citations omitted).

The Fourth Circuit has stressed that an inmate may proceed under § 2241 to challenge his
or her conviction “in only very limited circumstances.” United States v. Poole, 531 F.3d 263, 269
(4th Cir. 2008) (citation omitted) (internal quotation marks omitted). The Fourth Circuit recently
expanded the longstanding “controlling test,” id., as follows:

[W]e conclude that § 2255 is inadequate and ineffective to test the legality of a

sentence when: (1) at the time of sentencing, settled law of this circuit or the

Supreme Court established the legality of the sentence; (2) subsequent to the

prisoner’s direct appeal and first § 2255 motion, the aforementioned settled

substantive law changed and was deemed to apply retroactively on collateral

review; (3) the prisoner is unable to meet the gatekeeping provisions of

§ 2255(h)(2) for second or successive motions; and (4) due to this retroactive

change, the sentence now presents an error sufficiently grave to be deemed a
fundamental defect.

 

3 “This ‘inadequate and ineffective’ exception is known as the ‘savings clause’ to [the]
limitations imposed by § 2255.” Wilson v. Wilson, No. 1:11cv645 (TSE/TCB), 2012
WL 1245671, at *3 (E.D. Va. Apr. 12, 2012) (quoting Jn re Jones, 226 F.3d 328, 333 (4th Cir.
2000)).
United States v. Wheeler, 886 F.3d 415, 429 (4th Cir, 2018) (citations omitted), cert. denied, 138
S. Ct. 1318 (2019).4
III. Analysis of Waddy’s 28 U.S.C. § 2241 Petition

Here, Waddy challenges the legality of his sentence. Waddy fails to satisfy the second
prong of Wheeler. Specifically, Waddy fails to demonstrate that the “settled substantive law
changed and was deemed to apply retroactively on collateral review,” and, that, “due to this
retroactive change, the sentence now presents an error sufficiently grave to be deemed a
fundamental defect.” United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018.) Waddy
suggests that Mathis v. United States, 136 S. Ct. 2243, 2248 (2016), entitles him to relief on his
sentence because the New York prior drug offense used to designate him a career offender is
invalid under Mathis. He is incorrect. As the Fourth Circuit has explained with respect to Mathis
and Descamps v. United States, 570 U.S. 254 (2013):

Descamps and Mathis did not announce a retroactively applicable substantive

change in the law. Rather, these cases reiterated and clarified the application of the

categorical approach or modified categorical approach, to determine whether prior

convictions qualify as predicates for recidivist enhancements. See Mathis, 136 S.
Ct. at 2257 (“Our precedents make this a straightforward case.”); Descamps, 570

 

4 Until Wheeler, a petitioner was required to satisfy the following test and was unable to
challenge his sentence:

[Section] 2255 is inadequate and ineffective to test the legality of a conviction
when: (1) at the time of conviction, settled law of this circuit or the Supreme Court
established the legality of the conviction; (2) subsequent to the prisoner’s direct
appeal and first § 2255 motion, the substantive law changed such that the conduct
of which the prisoner was convicted is deemed not to be criminal; and (3) the
prisoner cannot satisfy the gatekeeping provisions of § 2255 because the new rule
is not one of constitutional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000) (emphasis added).

> In Mathis, the Supreme Court held that a state burglary conviction from Iowa could not
serve as a predicate conviction for purposes of the Armed Career Criminal Act sentencing
enhancement, pursuant to 18 U.S.C. § 924(e), because it covered a “greater swath of conduct” than
generic burglary. 1368S. Ct. 2250-51.
U.S. at 260 (noting that Court’s prior case law explaining categorical approach “all

but resolves this case”); United States v. Royal, 731 F.3d 333, 340 (4th Cir. 2013)

(“In Descamps, the Supreme Court recently clarified whe[n] courts may apply the

modified categorical approach.”).
Brooks v. Bragg, 735 F. App’x 108, 109 (4th Cir. 2018) (parallel citations omitted); accord
Copeland v. Kassell, 733 F. App’x 717, 717 (4th Cir. 2018) (explaining that Petitioner “fails to
satisfy the test in Wheeler, because Mathis has not been deemed to apply retroactively to cases on
collateral review” (citing Dimmott v. United States, 881 F.3d 232, 234 (1st Cir. 2018))); Smalls v.
Warden FMC Butner, No. 5:17-HC-2117-FL, 2019 WL 722571, at *3 (E.D.N.C. Feb. 20, 2019).
“Because [Waddy’s] § 2241 Petition does not rely on a retroactively applicable change in the

substantive law subsequent to his direct appeal and his first § 2255 motion, he cannot satisfy the

requirement of Wheeler.” Brooks, 735 F. App’x at 109.°

 

6 Even if Waddy were able to demonstrate that he met the first three prongs of Wheeler, he
would not be able to meet the fourth prong. The fourth prong requires a showing that due to a
retroactive change in the law, Waddy’s sentence “now presents an error sufficiently grave to be
deemed a fundamental defect.” Wheeler, 886 F.3d at 429. The Fourth Circuit has concluded that
a misclassification as a career offender can be a fundamental defect if the sentencing occurred pre-
United v. Booker, 543 U.S. 220, 245 (2005), when the Sentencing Guidelines were mandatory.
Lester v. Flournoy, 909 F.3d 708, 715 (4th Cir. 2018). The Fourth Circuit, however, explicitly
noted that if Lester had been sentenced under the post-Booker advisory Sentencing Guidelines, his
petition would be barred as failing to meet the fourth prong of Wheeler. Id. at 715. The Court
explained:

In [United States v. |Foote[, 784 F.3d 931 (4th Cir. 2015)], we said a

prisoner couldn’t challenge a trial court’s misapplication of the advisory Guidelines

under § 2255. 784 F.3d at 932. The government is correct that in Foote, we

distinguished a misapplied career offender enhancement from fundamental defects

such as “sentences issued ‘in excess of the maximum authorized by law.’” Jd. at

942 (quoting 28 U.S.C. § 2255(a)). But crucial to our analysis in Foote was that

the petitioner, unlike Lester, was sentenced after Booker had rendered the

Guidelines purely advisory. Because the Guidelines lacked legal force, we

explained, an erroneous advisory Guidelines classification was unlike a violation

of a statute or constitutional provision. /d. at 942; see Wheeler, 886 F.3d at 422 n.9

(distinguishing Foote).

Foote undoubtedly would bar Lester's petition had he been sentenced under

the advisory Guidelines. But Foote simply doesn’t apply to a petitioner sentenced

in the pre-Booker era. Indeed, we denied the petitioner’s claim in Foote partly on

the grounds that, because he was sentenced under the advisory Guidelines, the

5
IV. Conclusion
Because Waddy fails to demonstrate that the “settled substantive law changed and was
deemed to apply retroactively on collateral review,” Wheeler, 886 F.3d at 429, he may not proceed
by § 2241. Accordingly, the Government’s Motion to Dismiss (ECF No. 9) will be GRANTED.’

Waddy’s § 2241 Petition (ECF No. 1) will be DISMISSED WITHOUT PREJUDICE for want of

 

 

 

 

jurisdiction.
Isl Ie, / -
g 2OI\F John A. Gibney, Jr. /
Date: United States District Jud
Richmond, Virginia

 

 

district court not only had the discretion to decide whether the Guidelines sentence

was justified, but in fact was required to do so. Foote, 784 F.3d at 941-42; see 18

U.S.C. § 3553(a) (requiring individualized analysis of sentencing factors). That

discretion is what the district court lacked at Lester’s sentencing because, at that

time, the Guidelines were mandatory.
Lester, 909 F.3d at 715 (emphasis added); see Payton v. Entzell, No. 2:18CV48, 2019 WL
2578770, at *2-3 (N.D. W. Va. June 24, 2019) (holding that petitioner challenging career offender
sentence under advisory guidelines fails to satisfy the fourth Wheeler prong). Waddy was
sentenced in 2015 and under the advisory Guidelines. Thus, he cannot meet the fourth prong of
Wheeler.

7 Because Waddy fails to satisfy the second or fourth prong of Wheeler, the Court need not
reach the Government’s initial argument about Mathis’s applicability to N.Y. Penal Law § 220.16.

6
